Citation Nr: 1711216	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  10-28 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a lung disorder.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


WITNESS AT HEARING ON APPEAL

Veteran and his sister 


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1972 to January 1973.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Togus, Maine.  The case was subsequently transferred to the jurisdiction of the Detroit RO.  

In March 2010, the Veteran testified at a hearing before a Decision Review Officer at the RO.  He also testified at a videoconference hearing before the undersigned in May 2014.  Transcripts of both proceedings are of record.

In October 2014, the Board remanded the Veteran's claim for additional development.  The case has now returned to the Board for further adjudication. 

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.  A review of the Virtual VA file reveals additional documents to include the Board hearing transcripts. 


FINDINGS OF FACT

A lung disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSION OF LAW

The criteria for service connection for a lung disorder are not met.  38 U.S.C.A.    §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), and implementing regulations, impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.         §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record that: (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103 (a), must be provided to a claimant before the initial unfavorable Agency of Original Jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an October 2008 letter, sent prior to the initial unfavorable decision issued in March 2009, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Furthermore, the letter advised the Veteran of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the Veteran's service treatment records (STRs), Social Security Administration (SSA) records, post-service VA treatment records, and identified private treatment records have been obtained and considered.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The Veteran was also afforded a VA examination of his respiratory condition in March 2015.  The Board finds that such VA examination and accompanying opinion is adequate to decide the issue as it was predicated on an interview with the Veteran; a review of the record, to include his service and post-service treatment records with diagnostic testing results; and a physical examination.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered a clear conclusion with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met. 

The Board notes that this matter was previously remanded in October 2014 for additional development.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).

In October 2014, the Veteran's claim was remanded in order to obtain the Veteran's SSA records, updated private and VA treatment records to include records of hospitalization in 1973 as well as to afford the Veteran a VA examination.  Thereafter, his SSA records were obtained in October 2014 and updated treatment records dated through May 2015 were associated with the record.  In April 2015, it was noted that all Ireland Army Hospital Records, the hospital where the Veteran alleged he was hospitalized in 1973, had been destroyed in 1978.  Additionally, the Veteran was afforded a VA examination in March 2015, and it includes an etiological opinion by the examiner which was formed after the examination and a review of the Veteran's medical records and interview with the Veteran.  Accordingly, the Board finds that there has been substantial compliance with the October 2014 Board remand directives and no further remand is necessary.  See Stegall, supra; D'Aries, supra.

In May 2014, the Veteran was provided an opportunity to set forth his contentions during the hearing before a Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103 (c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the May 2014 hearing, the presiding Veterans Law Judge enumerated the issue on appeal, i.e., service connection for a lung disorder.  Also, information was solicited regarding the Veteran's in-service experiences he alleges resulted in his lung disorder, the type and onset of symptoms, the nature of his current disorder, and his contention that his military service caused his lung disorder.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, as previously noted, additional development was undertaken subsequent to the hearing in order to ensure that all necessary evidence was of record, which included obtaining additional VA treatment records, SSA records, as well as an examination and opinion to determine the nature and etiology of the Veteran's lung disorder.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103 (c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis 

In this case, the Veteran contends that his lung disorder was caused by his exposure to and development of an acute respiratory condition while in the service.  Furthermore, the Veteran has alleged that he both suffered from a respiratory condition from birth and that he was exposed to asbestos while in the military.  The Board will discuss each theory of entitlement separately. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309 (a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.  § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A.     § 1111.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.

Here, the Veteran was not noted to have a lung disorder during the November 1972 service entrance examination.  Thus, he is presumed to have entered service in sound condition.  38 U.S.C.A. § 1111.  Furthermore, the only evidence that a lung disorder existed prior to service are the Veteran's subjective allegations that he was born with bronchial pneumonia with recurring episodes.  Furthermore, the Veteran has directly contradicted himself on several occasions by also reporting that his lung problems began in service and denied any prior history.  Thus, the Board finds no clear and unmistakable evidence that the Veteran's lung disorder preexisted service.  Therefore, it could not have been aggravated by such service.  See generally Wagner, 370 F. 3d at 1096.  

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases; however, VA issued a circular on asbestos-related diseases in 1998 which provided guidelines for considering asbestos compensation claims and which are now included in the amended VA Adjudication Procedures Manual (Manual).  See M21-1, Part IV, Subpart ii, Chapter 1, Section I, Paragraph 3, "Developing Claims for [Service Connection] for Asbestos-Related Diseases. 

The Manual provides that Veterans who were exposed to asbestos while in service and developed a disease related to that asbestos exposure may receive compensation benefits.  Claims based on exposure to asbestos require a military occupational skill with exposure to asbestos or other exposure event associated with service sufficient to request an examination with medical opinion as described in M21-1, Part IV, Subpart ii, 1.I.3.f, and a diagnosed disability that has been associated with in-service asbestos exposure. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Board has reviewed all of the evidence in the Veteran's claims file, including his STRs, post-service treatment records, SSA records, VA examination report, hearing testimony and lay allegations submitted in support of his claim.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's claim of service connection for a lung disorder.  

In this case, the Veteran's military personnel records show that he served from December 1972 to January 1973 and that he was discharged because he did not meet the medical fitness standards.  Furthermore, the Veteran's Form DD 214 noted that the Veteran's occupational specialty was that of a trainee.  

The Veteran's service treatment records include his enlistment examination in November 1972.  At that time, the Veteran did not report any history of respiratory difficulties or disorders, and the examiner found no respiratory abnormalities upon examination of the Veteran.  During the Veteran's brief active duty service, he was diagnosed with an acute respiratory disease which required a few days of hospitalization in January 1973.  The Veteran was subsequently discharged as a result of a back condition and his acute respiratory condition.  The Veteran's separation examination in January 1973 noted that the Veteran suffered from pneumonia, and while the accompanying report of medical history completed by the Veteran noted a history of coughing up blood, he denied a history of shortness of breath, pain or pressure in his chest, chronic cough, or asthma. 

Post-service treatment records reflect the Veteran's complaints of a history of breathing problems and his treatment and diagnosis of acute bronchitis.  An October 1995 treatment note reflects that upon physical examination the Veteran's lungs were clear bilaterally.  A treatment note in 1999 reflects that the Veteran was treated for bronchitis.  Reports in February and May 2001 and March 2006 reflect that the Veteran reported no history of chronic bronchitis, emphysema, asthma, tuberculosis or chronic cough and that upon examination the Veteran's respiratory rate and pattern were normal with no distress.  Furthermore, it was found that the Veteran's breath sounds had no wheezing or sounds of rales, rhonchi or rubs.  However, he was found to have dyspnea.  Beginning in February 2007, treatment notes reflect the Veteran's reports of a history of breathing problems to include pneumonia/pleurisy, bronchitis/chronic cough and shortness of breath, however upon physical examination, it was repeatedly reported that the Veteran's respiratory rate and pattern were normal with no distress and that he had normal breath sounds with no rales, rhonchi, wheezes or rubs. 

In April 2008 the Veteran was diagnosed with acute bronchitis and upon physical examination it was noted that the Veteran had normal respiratory rate and pattern with no distress, but that his breath sounds were coarse with rales and scattered rhonchi.  A treatment note in November 2008 reflects that the Veteran's respiratory rate and pattern were again normal with no distress and that he had normal breath sounds with no rales, rhonchi or rubs.  A March 2009 treatment note reflects the Veteran's reports of frequent bouts of pneumonia and a July 2009 treatment note reflects the Veteran contentions that he contracted pneumonia while on a bus during his active military duty and that he was born with bronchial pneumonia with recurring episodes.  

A December 2010 treatment note reflects the Veteran's complaints of acute bronchitis the symptoms of which he contended had been present for ten years.  A November 2011 note reflects that the Veteran reported a history of acute upper respiratory infection.  

A February 2012 treatment note reflects that the Veteran was diagnosed with chronic bronchitis, and the Veteran reported that he had frequent episodes of hoarseness, dyspnea and a productive cough. 

A treatment note in April 2014, reflects that upon physical examination the examiner found positive evidence for a recent cough and frequent wheezing but no evidence for dyspnea.  

During the May 2014 hearing, the Veteran testified that he contracted a respiratory disease while at the receiving center at Fort Knox.  He reported that approximately 30 men were hospitalized with respiratory conditions and that he was hospitalized for 17 days and lost over 40 pounds.  The Veteran testified that he was diagnosed with an acute respiratory disease and pneumonia and that he was given the opportunity to leave the military as it would "take too long to rehab [him] and catch [him] up with [his] unit or to become physically fit."  The Veteran testified that he still suffers from the same condition and has chronic bronchitis which develops into pneumonia three to five times a year.  He reported that he used inhalers, steroids and antibiotics all prescribed by VA physicians.  The Veteran testified that he underwent X-rays which revealed spots on his lungs and was diagnosed with acute and chronic bronchitis but that his doctors never alluded to a cause for his condition.  The Veteran reported that he also saw private doctors who had treated him for COPD and other respiratory conditions.  

During the hearing, the Veteran's sister also testified as to her brother's condition.  The Veteran's sister testified that the condition the Veteran left in was drastically different from that which he returned in.  She testified that she remembered thinking that the Veteran would not return home as he was so sick while in the service.  

A May 2014 note, reflects the Veteran's allegations that his respiratory symptoms began in 1973 while he was in the service after being diagnosed with the "Detroit flu."  Subsequently, the Veteran reported a history of chronic problems with cough and intermittent episodes of bronchitis.  The examiner found that while the Veteran gave a reasonable history for having had severe pneumonia in 1973, subsequent testing and evidence did not "suggest a strong connection with current symptoms of chronic cough."

A March 2015 VA respiratory conditions disability benefits questionnaire (DBQ) reflects that the Veteran was diagnosed with an acute respiratory disease.  The Veteran reported that he had a daily productive cough, inactive bacterial lung infection and required outpatient oxygen therapy.  Furthermore, he noted that he used an inhaler.  The examiner opined that the Veteran' current lung condition was less likely as not due to his lung condition he had when discharged from service.  The examiner supported her conclusion by noting that there was an approximately 26 year gap, from 1973 to 1999, where there was no medical documentation of a lung condition.  The examiner noted that while the Veteran alleged that he had issues yearly for his breathing condition since his discharge from service, his medical record only noted occasional visits for bronchitis in 1999, 2002 and 2008.  Furthermore, the examiner noted that there was no mention of such a condition upon the Veteran's initial visit to the VA in 2009 and that he did not report such to his primary care physician until 2010.  The examiner found no chronicity for the Veteran's condition noted in his medical records and found that the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness. 

Pulmonary function tests conducted in May 2014 and X-rays obtained in February 2014 and May 2015 indicated that the Veteran's heart was a normal size and that his lungs were clear with no respiratory problems.  An April 2016 treatment note reflects a provisional diagnosis of chronic bronchitis. 

Based on the foregoing, the Board finds that, while the Veteran has a current diagnosis of a lung disorder, service connection for such disorder is not warranted

As an initial matter, the Board notes that the Veteran does not have a diagnosis of a chronic disease as defined by VA regulations.  As such, he is not entitled to presumptive service connection, to include on the basis of continuity of symptomatology, for his claimed respiratory disorder.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra. 

Furthermore, the evidence does not demonstrate that the Veteran's respiratory disorder was diagnosed during his military service, or for many years thereafter.  As was noted above, the only respiratory difficulty noted in the Veteran's service treatment records was an acute respiratory disease at separation.  The March 2015 VA examiner specifically noted the lack of chronicity in the Veteran's treatment records. 

Furthermore, the contemporary medical evidence supports the VA examiner's findings as the record is negative for any complaints, treatment, or diagnosis of a lung disorder until 1999.  The Board acknowledges the Veteran's allegation that his lung disorder began in service and continued ever since.  However, he is not competent to diagnose or speak to the etiology of a complex respiratory disability.  In contrast, his contemporaneous treatment records as well as his own statements to his treating physicians, indicate that he had no history of chronic pulmonary problems in February and May 2001.  See Caluza, supra (in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").

Therefore, what remains for the Board's consideration is whether the Veteran's current diagnosis is otherwise related to his active duty service or some injury or event therein.  The Board notes that the Veteran was diagnosed with an acute respiratory disease at his separation.  However, the March 2015 VA examiner specifically noted that she believed that such condition was not related to his current diagnosis.  She found the occasional treatment for bronchitis in 1999, 2002 and 2008 was not enough to connect his in-service condition to his currently diagnosed condition.  In addition, the Board notes the Veteran's treating physician in May 2014 found that while the Veteran gave a reasonable history for having severe pneumonia in 1973, subsequent testing and evidence did not suggest a strong connection with his current symptoms.  The Board notes that there is no contrary opinion of record.  

The Board also acknowledges that the Veteran alleged in his original claim for a breathing problem or chronic pneumonia that he was exposed to asbestos in the receiving barracks at Fort Knox in 1972.  However, the Veteran was in the military for less than 30 days, at least 4 of which were spent hospitalized and his occupational specialty was that of trainee.  Furthermore, the Veteran has provided no evidence, other than his original allegations, that he was exposed to asbestos.  Therefore, the Board finds no probative evidence of asbestos exposure, and service connection based on such exposure is not warranted.  

The Board notes that the Veteran has contended on his own behalf that his lung disorder is related to his military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinkseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, while VA must consider lay evidence, it may give it whatever weight it concludes the evidence is entitled to.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's lung disorder and any instance of his military service, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Specifically, a determination as to the etiology of a lung disorder requires knowledge of the respiratory system, to include the lungs, and external factors that may cause impairment of such system.  Furthermore, with regard to asbestos-related lung disorders, such generally require specialized testing to determine the presence of pleural plaques.  Therefore, while the Veteran is competent to describe his in-service exposure and his current respiratory problems, he cannot, as a layperson, provide competent medical evidence establishing a connection between his currently diagnosed lung disorder and such exposure.  Consequently, his opinion on the etiology of his lung disorder is accorded no probative weight.

In conclusion, the Board finds that a lung disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.  Therefore, service connection for such claimed disorder is not warranted.  In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a lung disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a lung disorder is denied.




____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


